DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
103 Rejection.
With respect to applicant’s arguments, specifically of Runcie failing to teach local measurement data in a local coordinate system of the individual sensors is transformed in a superordinate uniform coordinate, the examiner respectfully disagrees.   
Runcie teaches the three acceleration sensors defining a local coordinate system, where the local measurement data detected in each of the sensor units relates to the spatial axes thereof and each sensor unit each includes gravity detection for detecting the orientation/direction of the local coordinate system.  The evaluation unit of Ruince transforms the local measurement data into a superordinate uniform coordinate system taking into account of the data from the gravity sensor, a rest vector and an instantaneous acceleration vector, thereby reading on the recited “local measurement data”. When at rest, the local measurement values for each axis of the rest vector will be in accordance to their orientation with respect to gravity. The local measurements from the sensors are taken as a distance from a rest position 402, rather than absolute measurements. FIG. 4 shows an accelerometer 400 with the acceleration vector at rest vector, Ar 402, and a sample instantaneous accelerometer vector, Ai 404. The vector that describes the x, y, z are used to orientate the local coordinate system to a superordinate system for all the sensors, thereby reading on the claimed invention.
The examiner would like to point out that the claim does not define using local measurements and their distances values for transformation, as argued by applicant.  The examiner suggests explicitly defining how the transformation takes place, i.e. using distance values.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2016/0282232) in view of Runcie et al. (2015/0142337).

	With respect to claim 1, Murphy teaches in Fig. 3 a mobile device for detecting state parameters and operating parameters of a vibrating machine (300), the mobile device comprising: sensor units (100-103); and an evaluation unit (105) connected to the sensor units 
	Murphy each of the sensor units being equipped with at least three acceleration sensors oriented orthogonally to each other and an integrated circuit for processing the measurement data detected by the sensor units, wherein the at least three acceleration sensors of each of the sensor units define a local coordinate system X1, Y1, Z1, wherein local measurement data detected in each of the sensor units relates to the spatial axes thereof, wherein the sensor units each include a gravity sensor for detecting the orientation/direction of the local coordinate system X1, Y1, Z1 in space, and wherein the evaluation unit includes an apparatus for transforming the local measurement data into a superordinate uniform coordinate system Xo, Yo, Zo, taking into account measurement data of the gravity sensor.
	Runcie et al. teaches similar sensors where the sensor unit (300) is equipped with at least three acceleration sensors oriented orthogonally to each other [0050] and an integrated circuit for processing the measurement data detected by the sensor units (i.e. as indirectly taught in [0067-0078]), wherein the at least three acceleration sensors of each of the sensor units (i.e. the three axis sensors of 300) define a local coordinate system X1, Y1, Z1 (i.e. x, y, z as its own coordinate system [0050]), wherein the local measurement data (i.e. the acceleration data for that sensor) detected in each of the sensor units (300) relates to the spatial axes thereof (i.e. its own coordinate system), wherein the sensor units (300) each include a gravity sensor (i.e. an 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the sensor unit of Murphy to include the three axis acceleration sensing structure and corresponding control logic as taught by Runcie et al. because Runcie et al. teaches such structure and control logic allows for prior knowledge of load not to be required for data processing [0007], thereby improving the versatility of the sensors of Murphy.
	The method of claim 14 is performed during the operation of the rejected claim 1. 

	With respect to claim 2, Murphy as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the sensor network includes at least six, sensor units.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sensor network to include six, sensor units, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


With respect to claim 3, Murphy as modified teaches wherein the sensor network includes a communication module/gateway (i.e. as part of 105) for coordinating data flow [0027] from and to the sensor units (100-103).

With respect to claim 4, Murphy as modified wherein the at least three acceleration sensors are designed as a piezoelectric component (disclosed in [0020] of Runcie as accelerometers, reading on the claimed “piezoelectric component”).

With respect to claim 5, Murphy as modified teaches further includes a time synchronizer [0003] [0014] of Murphy for the time synchronization (Fig. 4) of measurement operations in the individual sensor units (i.e. one of 100-103).

	With respect to claims 6 and 16, Murphy as modified teaches wherein a time window [0016] for the measurement operations has a duration of a maximum of 0.1 ms or a maximum of 0.05ms, in the sensor units [0033].

	With respect to claim 7, Murphy as modified teaches wherein the sensor units (100-103 as modified) have a data memory (230) for a temporary storage of the measurement data [0021].  


	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the frequency of the radio module to be in a range between 400 MHz and 900 MHz or in a range between 2.4 GHz and 6 GHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233

With respect to claim 10, Murphy as modified teaches wherein the device further including a display apparatus (180) for the imaging visualization of the transformed measurement data [0020].

With respect to claim 11, Murphy as modified teaches further including a rechargeable energy storage unit [0018] for supplying the mobile device with electrical energy (240).

With respect to claim 12, Murphy as modified teaches wherein the sensor units (100-103) include magnets [0026] for the detachable fastening to the vibrating machine (300).

With respect to claim 13, Murphy as modified teaches a vibrating machine (300), comprising: the mobile device according to the rejected claim 1, and a vibrating conveyor (i.e. a motor capable of being used in a conveyor, insofar as what is structurally recited).


With respect to claim 17, Murphy as modified teaches the method wherein a spatial orientation/direction of the local coordinate system X1, Y1, Z1 is determined (as taught by Runcie et al.) based on a vibrating plane of the vibrating machine (defined by the plan in which the acceleration vector resides) and a gravity vector (350).

With respect to claim 18, Murphy as modified teaches the method wherein the local measurement data ascertained in the sensor units (100-103, as modified by Runcie et al.) is transformed into the coordinate system Xo, Yo, Zo predefined by a vibrating axis (of the sensor) and the machine axes of the vibrating machine (i.e. as the transformation is performed to unify all the sensor collected data from the machine, therefore, the processing transforms that individual data into data that relates to the machine and it’s rotational axis during operation).
	
	With respect to claim 19, Murphy as modified teaches the method wherein the transformed measurement data is visualized (via a display capable of being) on a wireframe model of the vibrating machine (as there is no active step of providing a wireframe model of the machine nor does what is displayed, i.e. a wireframe model, have an interrelationship with the .	
	
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (2016/0282232) in view of Runcie et al. (2015/0142337), as applied to claim 1, further in view of  Gao et al. (2015/0233792).

With respect to claim 9, Murphy as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the device further including a router, which is connected between the sensor network and the evaluation unit for exchanging data between the sensor network and the evaluation unit.
Gao et al. teaches a similar system that includes a router (130, Fig. 1), which is connected between a sensor network (as seen in Fig. 1) and an evaluation unit (140) for exchanging data between the sensor network and the evaluation unit [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Murphy to include the router of Gao et al because Gao et al. teaches the router allows for preprocessing to occur, for example sending alarms prior to sending data to the evaluation unit [0098], thereby improving the detection accuracy of Murphy, allowing an alarm to be initiated before sever damage occurs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piety (2014/0121996) which teaches a vibration monitoring system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW G MARINI/Primary Examiner, Art Unit 2853